Citation Nr: 0510355	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1944 to November 
1945.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
remanded for further development in March 2004.  


FINDINGS OF FACT

1.  By rating decision in October 1999, the RO denied a 
request by the appellant to reopen a claim of entitlement for 
service connection for the cause of the veteran's death.  The 
appellant did not file a notice of disagreement.

2.  In January 2002, the appellant requested that her claim 
of service connection for the cause of the veteran's death be 
reopened. 

3.  Evidence received since the October 1999 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the RO denied service 
connection for the cause of the veteran's death in October 
1999, is not new and material, and the claim for this benefit 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and September 2001 
duty to assist letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an April 2004 VCAA letter, 
the appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in April 2004 which was after the 
December 2002 determination on appeal.  Thus, notice was not 
given in accordance with the requirements set out by the 
Court in Pelegrini.  Nonetheless, the Board finds that for 
the reasons below, such an error constitutes harmless error.  
See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, in an April 2004 statement the appellant 
indicated that she did not have further evidence to submit.  
In March 2004, the Board remanded the case for the veteran's 
terminal VA records, and the records were received in August 
2004.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Pursuant to the Board's prior remand, 
additional medical evidence which was within VA control was 
obtained.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Moreover, a VA medical opinion is not required 
because the claim has not been reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Analysis

Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Turning to the present case, the immediate cause of death on 
the veteran's death certificate was fever of unknown origin 
due to or as a consequence of hypoxemia, progressive, due to 
or as a consequence of central and subcotrical degeneration 
syndrome, and other significant conditions listed 
prostatitis.  

New and material evidence

The veteran died in 1984, and the appellant filed a claim for 
service connection for the cause of his death.  The RO denied 
her claim in an August 1984 rating decision.  By letter dated 
that same month, the appellant was notified of that 
determination and furnished notice of appellate rights and 
procedures.  However, she did not file a notice of 
disagreement, and the August 1984 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

In September 1999, the appellant requested that her claim be 
reopened.  38 U.S.C.A. § 5108.  In an October 1999 rating 
decision, the appellant's claim to reopen for service 
connection for the cause of the veteran's death was denied.  
The appellant was notified of that determination and informed 
of appellate rights and procedures that same month.  Several 
letters were received from the appellant in response to 
notice of the denial.  In reviewing those communications, the 
Board notes that an initial November 1999 letter appeared to 
question why the veteran's compensation payments were 
terminated upon his death.  The RO responded with a letter 
explaining that compensation did not automatically continue 
to be paid to a widow.  The RO also explained that it needed 
medical evidence that the veteran's service-connected asthma 
contributed to death if she wanted to reopen her claim.  
Another letter from the appellant continued to argue that the 
veteran's cause of death was related to his military service.  
However, the Board is unable to find any language in that 
letter which communicated a desire to seek appellate review.  
38 C.F.R. § 20.201.  The Board therefore finds that a notice 
of disagreement was not received to initiate an appeal from 
the October 1999 rating decision.  The October 1999 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

In January 2002, the appellant again requested that her 
service connection claim for the veteran's cause of death be 
reopened.  By regulation, for purposes of the appellant's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the December 2002 determination to 
deny the appellant's claim to reopen for service connection 
for the cause of the veteran's death was essentially based on 
the finding that there is no evidence that the veteran's 
death was related to service.  In connection with her current 
attempt to reopen her service connection claim, additional 
evidence from the appellant has been received.  

Evidence at the time of the October 1999 rating decision 
includes the following:

Service medical records showed that the veteran was treated 
for bronchial asthma, and apparently for hernia and measles.  
An October 1945 certificate of disability for discharge 
stated that the veteran was unfit for service due to asthma.  
VA medical records and examinations from November 1947 to 
December 1954 revealed that the veteran was treated for 
asthma.  August 1982 to October 1983 VA medical records 
indicated that the veteran was treated for conditions 
including Alzheimer's, dementia, asthma, prostatitis, bladder 
stone, underwent lithopaxy and cystoscopy.  Physician orders 
from October to November 1983 included the veteran's 
medication.  The veteran's June 1984 death certificate listed 
as the immediate cause of death fever of unknown origin due 
to or as a consequence of hypoxemia, progressive, due to or 
as a consequence of central and subcotrical degeneration 
syndrome, and other significant conditions listed 
prostatitis.  

Evidence received since the October 1999 rating includes the 
following:

The veteran's May to June 1984 terminal VA records showed 
that the veteran was treated for Alzheimer's, dementia, 
bladder stone, pneumonia, and various respiratory disorders.  
A May 1984 VA examination in presenting the veteran's medical 
history, indicated that the veteran was transferred from a 
nursing home due to shortness of breath, fever, and cough, 
and has had Alzheimer's since 1981.  Physical examination of 
the veteran's chest revealed mild tenderness at the right 
base and rales heard bilaterally, more on the right side.  
The assessment was right middle lobe pneumonia probably 
secondary to aspiration versus infection, Alzheimer's 
disease, and rule out urinary tract infection.  

A statement from the appellant received in January 2000 
indicated that asthma was the cause of the veteran's fever 
which led to his death.  In the January 2002 claim, the 
appellant argued that the veteran received a certificate of 
disability for discharge (from service) and his disability 
was hypoxemia which led to his death.  In a December 2002 
notice of disagreement, the appellant asserted that the 
veteran's death was due to his service-connected asthma.  An 
article received February 2003 indicated that a fever of 
unknown origin could reflect a hidden infection, cancer, 
autoimmune disease and so forth.  In her July 2003 appeal, 
the appellant asserted that her husband received a medical 
discharge for fever due to hypoxemia, progressive, and his 
death certificate stated his death as "fever due to 
hypoxemia, progressive".  In an April 2004 statement, the 
appellant asserted that the veteran's asthma caused his 
hypoxemia which caused his death.  In a November 2004 
statement the appellant asserted that the veteran was 
medically discharged from service for fever due to hypoxemia 
and that both fever and hypoxemia are listed on his death 
certificate.  

The medical evidence received since the October 1999 rating 
decision is new, but it is not material.  The veteran's 
terminal records showed that the veteran had respiratory 
problems, however the records do not appear to link the 
veteran's death to his service-connected asthma.  The 
pneumonia noted during the final period of treatment for the 
veteran appears to have been attributed to aspiration.  
Further, with regard to the appellant's statements submitted 
in connection with her claim, to the extent that she argues 
that the disorders which led to the veteran's death are 
related to service, it does not appear that the appellant has 
any medical training and lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  There 
is still no competent medical evidence showing any link 
between the veteran's death and his active duty service.  

The Board stresses that although it fully recognizes the 
appellant's belief that the veteran's death was somehow 
related to service, there is no medical evidence suggesting 
such a relationship.  The recently received medical records 
simply document various disorders which were treated during 
the veteran's final days.  Nothing in those records in any 
manner suggests any relationship to the veteran's service or 
to his service-connected asthma.  

In summary, the evidence received subsequent to the RO's 
October 1999 rating decision is cumulative or redundant and 
does not, either by itself or in connection with other 
evidence of record, raise a reasonable possibility of 
substantiating the service connection claim for cause of 
death.  As such, the evidence received subsequent to the RO's 
October 1999 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108.


ORDER

The appeal is denied.


	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


